Citation Nr: 0601201	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 9, 1999 for 
the grant of service connection for compression neuropathy of 
the sensory nerves in the right ankle, including the 
superficial peroneus, sural and medial and lateral sensory 
nerves with neuropathic changes in the tibialis and 
gastrocnemius ("nerve disability of the right ankle").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1984 and March 1988 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran was scheduled for a  hearing 
before a Board Judge in May 2004, but failed to appear 
without cause.  No further request for a hearing has been 
received. 


FINDING OF FACT

The veteran's service connection claim for nerve disability 
of the right ankle was not received prior to March 9, 1999.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to March 9, 1999 for the grant of entitlement to 
service connection for nerve disability of the right ankle, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

In an August 2001 rating decision, the RO granted a separate 
evaluation for nerve disability of the right ankle, assigned 
a noncompensable rating, effective December 19, 2000.  In an 
August 2002 rating decision, the RO increased the rating to 
10 percent, effective December 19, 2000.  In his notice of 
disagreement to the August 2002 rating decision, the veteran 
then raised the issue of entitlement to an earlier effective 
date for 10 percent rating of nerve disability of the right 
ankle.  In an August 2003 rating decision, the RO reassigned 
the 10 percent rating as effective from March 9, 1999.  The 
veteran contends that he is entitled to an earlier effective 
date for his 10 percent rating.  Therefore, the initial issue 
is what are the notice requirements of VA pertaining to the 
veteran's earlier effective date claim.

This question was answered in a general counsel opinion.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  The Board finds that 
the RO, in duty to assist letters dated in April 2001 and 
June 2001, and in an August 2003 statement of the case (SOC), 
advised the veteran of the responsibilities of the VA and the 
claimant are in developing the record.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence. 
Furthermore, the actual text of the laws and regulations used 
to assign effective date was provided in the SOC.  Therefore, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Early Effective Date

Review of the record shows that on March 9, 1999, the RO 
received a written application for service connection for 
right ankle disability.  In support of his claim, the veteran 
described the recent surgery involving his right ankle.  In a 
February 2000 rating decision, the RO granted service 
connection for residuals of a right ankle sprain, status post 
excision bony ossicle and assigned a noncompensable 
evaluation, effective March 9, 1999.  

In a December 19, 2000 written statement, the veteran was 
requesting separate ratings for different symptoms involving 
the right ankle, but appeared to have unintentionally framed 
the request as a separate service connection claim.  As noted 
above, the RO granted the separate right ankle disability, 
characterizing it as nerve disability of the right ankle, and 
assigned it a noncompensable rating, effective December 19, 
2000.  It appears that the assignment of the separate rating 
for the right ankle was treated as a separate service 
connection claim, received on December 19, 2000.  In an 
August 2002 rating decision, the RO increased the rating to 
10 percent, effective December 19, 2000.  In his notice of 
disagreement to the August 2002 rating decision, the veteran 
raised the issue of entitlement to an earlier effective date 
for 10 percent rating of nerve disability of the right ankle.  

Upon de novo review in August 2003, the RO recognized the 
error in considering the December 19, 2000 statement as a new 
claim for service connection and reassigned the 10 percent 
rating for nerve disability of the right ankle to March 9, 
1999, the original date of claim for service connection of 
the right ankle.  Thus, the issue on appeal is whether the 
veteran is entitled to an effective date prior to March 9, 
1999 for the grant of service connection for nerve disability 
of the right ankle.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West Supp. 
2005); 38 C.F.R. § 3.400 (2005).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2005).

The Board acknowledges the veteran's contention that the 
effective date should be earlier.  However, after a thorough 
review of the record, it is clear that the veteran did not 
submit any communication or action indicating intent to apply 
for entitlement to service connection for right ankle 
disability prior to March 9, 1999.  The record demonstrates 
that the veteran filed service connection claims for left 
knee, right wrist in 1993, but did not file for any right 
ankle disability at that time.  Thus, a claim for service 
connection for a right ankle disability was not previously 
denied.  As such, the VA hospitalization report does not meet 
the requirements of an informal claim under the provisions of 
38 C.F.R. § 3.157.  

The veteran's representative argued that the veteran is 
entitled to an effective date of January 12, 1999, the date 
of the right ankle surgery performed at a VA medical 
facility.  VA had constructive knowledge of the surgery and 
hospitalization dated on January 12, 1999.  In a statement 
dated in April 2004, the veteran's representative asserted 
that the veteran filed for service connection on March 9, 
1999, within one year of the hospitalization dated on January 
12, 1999.  The veteran's representative argued that when 
applying 38 C.F.R. § 3.400(i)(1), the veteran is entitled to 
an effective date from the date of hospitalization.  

38 C.F.R. § 3.400(i)(1) pertains to a disability due to 
hospitalization.  (Emphasis added).  However, service 
connection for the veteran's right ankle disability was not 
found to be due to hospitalization.  According to an October 
1999 medical opinion, the veteran's right ankle problems were 
probably post-traumatic from multiple ankle sprains.  In the 
February 2000 rating decision granting service connection, 
the RO noted concluded that the multiple right ankle sprains 
noted in service were medically linked to his current right 
ankle disability that required surgery and hospitalization on 
January 12, 1999.  In other words, the veteran's right ankle 
disability was found to be directly related to service and 
there was no finding that service connection was due to 
hospitalization.  Therefore, 38 C.F.R. § 3.400(i)(1) is not 
applicable in this case.  

In summary, while the veteran received treatment for his 
right ankle at VA facilities prior to March 9, 1999, no 
service connection claim for right ankle problems was 
received prior to March 9, 1999.  Applicable law provides 
that the effective date of the grant of service connection 
can be no earlier than the date of claim.  In this case,  
nerve disability of the right ankle cannot be effective 
earlier than March 9, 1999.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(ii)(B)(2).  As a result, the claim for 
entitlement to an earlier effective date must be denied.




ORDER

Entitlement to an earlier effective date prior to March 9, 
1999 for the grant of service connection for nerve disability 
of the right ankle is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


